Per Curiam. This case is reversed under rule thirty for want of briefs by appellee. After looking into the record we are of opinion the court erred in permitting appellee Busby to testify to the payment of the judgment sued on to John Hart in his lifetime. Pie was not competent as a witness to testify to these facts. But we are of opinion that he was a competent witness upon the issue formed upon the plea in abatement traversing the affidavit upon which the attachment issued. Reversed and remanded.